20-01188-jlg     Doc 1-37     Filed 06/20/20 Entered 06/20/20 21:15:49          Docket Sheet
                                          Pg 1 of 7

                                                                    CLOSED,BKREF,ECF,RELATED
                                U.S. District Court
                   Southern District of New York (Foley Square)
                 CIVIL DOCKET FOR CASE #: 1:19−cv−09365−AKH

 Genger v. Genger et al                                      Date Filed: 10/09/2019
 Assigned to: Judge Alvin K. Hellerstein                     Date Terminated: 02/18/2020
 Related Case: 1:19−cv−09319−AKH                             Jury Demand: None
 Cause: 28:1452 R&R re motions to remand (non−core)          Nature of Suit: 380 Personal Property:
                                                             Other
                                                             Jurisdiction: Federal Question
 Petitioner
 Dalia Genger                                  represented by Judith Lisa Bachman
 trustee of the Orly Genger 1993 Trust                        Solo Practice
                                                              100 Park Avenue, 16th Floor
                                                              New York, NY 10017
                                                              845−639−3210
                                                              Fax: 845−634−5410
                                                              Email: jlbesq_99@yahoo.com
                                                              ATTORNEY TO BE NOTICED

 Petitioner
 Orly Genger 1993 Trust                        represented by Adam Lewis Pollock
                                                              Pollock Cohen LLP
                                                              60 Broad Street, 24th Floor
                                                              New York, NY 10004
                                                              212−337−5361
                                                              Email: Adam@PollockCohen.com
                                                              ATTORNEY TO BE NOTICED


 V.
 Respondent
 Orly Genger                                   represented by Michael Paul Bowen
                                                              Kasowitz, Benson, Torres LLP (NYC)
                                                              1633 Broadway
                                                              New York, NY 10019
                                                              (212)506−1700 x1903
                                                              Fax: (212)506−1800
                                                              Email: mbowen@kasowitz.com
                                                              ATTORNEY TO BE NOTICED

 Respondent
 Arie Genger

 Respondent
 Glenclova Investment Company

                                                                                                      1
20-01188-jlg     Doc 1-37     Filed 06/20/20 Entered 06/20/20 21:15:49                 Docket Sheet
                                          Pg 2 of 7


 Respondent
 TR Investors, LLC

 Respondent
 New TR Equtiy I, LLC

 Respondent
 New TR Equity II, LLC

 Respondent
 Trans−Resources, Inc.

 Respondent
 Arnold Broser

 Respondent
 David Broser

 Respondent
 John Does
 1−20

 Respondent
 Jane Does
 1−20

 Trustee
 Deborah J. Piazza
 Successor Chapter 7 Trustee of the
 bankruptcy estate of Orly Genger


  Date Filed     #   Page Docket Text
  10/09/2019     1          NOTICE OF REMOVAL from Surrogates Court, County of New York. Case
                            Number: 2008−0017/E. (Filing Fee $ 400.00, Receipt Number
                            ANYSDC−17746345).Document filed by Orly Genger. (Attachments: # 1
                            Exhibit 1 Petition for Turnover of Trust Property and Other Relief (6/14/16), # 2
                            Exhibit 2 Exhibits to Petition for Turnover of Trust Property (6/14/16), # 3
                            Exhibit 3 Attorney Affirmation Amending Caption (6/27/17), # 4 Exhibit 4
                            Attorney Affirmation Amending Caption (12/13/17), # 5 Exhibit 5 Affidavit of
                            Service − Trump Group (1/08/18), # 6 Exhibit 6 Affidavit of Service − D.
                            Broser (1/23/18), # 7 Exhibit 7 Affidavit of Service − O. Genger (1/23/18), # 8
                            Exhibit 8 Affirmation of L. Friedman in Support of Motion to Dismiss By
                            Respondent A. Genger (2/04/18), # 9 Exhibit 9 Notice of Motion to Dismiss by
                            Respondent Arie Genger (2/05/18), # 10 Exhibit 10 O. Genger Notice of Motion
                            to Dismiss (2/06/18), # 11 Exhibit 11 Memo in Support of Respondent O.
                            Genger's Motion to Dismiss (2/06/18), # 12 Exhibit 12 Affirmation of M.
                                                                                                                2
20-01188-jlg   Doc 1-37     Filed 06/20/20 Entered 06/20/20 21:15:49                 Docket Sheet
                                        Pg 3 of 7


                          Bowen in Support of O. Genger's Motion to Dismiss (2/06/18), # 13 Exhibit 13
                          TR Entities' Notice of Motion (2/06/18), # 14 Exhibit 14 Memo of Law in
                          Support of TR Entities' Motion to Dismiss (2/06/18), # 15 Exhibit 15
                          Affirmation of M. Hirsch in Support of TR Entities' Motion to Dismiss
                          (2/06/18), # 16 Exhibit 16 Broser's Notice of Motion to Dismiss Petition
                          (2/06/18), # 17 Exhibit 17 Affirmation in Support of Respondents A. Broser and
                          D. Broser Motion to Dismiss (2/06/18), # 18 Exhibit 18 Revised Notice of
                          Motion to Dismiss by Respondent A. Genger (2/06/18), # 19 Exhibit 19 Citation
                          (2/06/18), # 20 Exhibit 20 Affidavit of Service (2/08/18), # 21 Exhibit 21 Notice
                          of Cross−Motion (2/23/18), # 22 Exhibit 22 Memo of Law in Opp. to
                          Respondents' Motions to Dismiss and in Support of Petitioner's Cross−Motion
                          (2/23/18), # 23 Exhibit 23 Affirmation of J. Bachman in Opposition (2/23/18), #
                          24 Exhibit 24 Reply Memo of Law in Support of O. Genger's Motion to Dismiss
                          (2/26/18), # 25 Exhibit 25Reply Memo of Law in Support of TR Entities'
                          Motion to Dismiss (2/26/18), # 26 Exhibit 26 Reply Affirmation in Further
                          Support of Broser Respondents' Motion to Dismiss (2/26/18), # 27 Exhibit
                          27Reply Affirmation of L. Friedman in Support of Motion to Dismiss by
                          Respondent A. Genger (2/26/18), # 28 Exhibit 28 Supp. Affirmation of J.
                          Bachman in Opposition (2/27/18), # 29 Exhibit 30 Amended Petition for
                          Turnover of Trust Property and Other Relief (4/13/18), # 30 Exhibit 30
                          Affirmation of Service of Amended Petition (4/25/18), # 31 Exhibit 31 Notice of
                          Motion to Dismiss by Respondent A. Genger (5/04/18), # 32 Exhibit 32
                          Affirmation of L. Friedman in Support of Motion to Dismiss by Respondent A.
                          Genger (5/04/18), # 33 Exhibit 33 Notice of Motion to Dismiss Amended
                          Petition − O. Genger (5/07/18), # 34 Exhibit 34 Memo of Law in Support of
                          Respondent O. Genger's Motion to Dismiss (5/07/18), # 35 Exhibit 35
                          Affirmation of M. Bowen in Support of O. Genger Motion to Dismiss (5/07/18),
                          # 36 Exhibit 36 Notice of Motion to Dismiss − TR Entities' (5/07/18), # 37
                          Exhibit 37 Memo of Law in Support of TR Entities' Motion to Dismiss
                          (5/07/18), # 38 Exhibit 38 Affirmation of J. Boyle in Support of the TR Entities'
                          Motion to Dismiss (5/07/18), # 39 Exhibit 39 Notice of Motion to Dismiss
                          Amended Petition − Broser (5/15/18), # 40 Exhibit 40 Affirmation in Support of
                          Respondents A. Broser and D. Broser Motion to Dismiss (5/15/18), # 41 Exhibit
                          41 Notice of Cross−Motion (5/23/18), # 42 Exhibit 42 Petitioner D. Genger's
                          Memo of Law in Opp to Motions to Dismiss and in Support of Cross−Motion
                          (5/23/18), # 43 Exhibit 43 Affirmation of J. Bachman in Opposition (5/23/18), #
                          44 Exhibit 44 Stipulation (5/30/18), # 45 Exhibit 45 Reply Memo in Support of
                          O. Genger's Motion to Dismiss and in Opp. to Cross−Motion (6/14/18), # 46
                          Exhibit 46 Reply Affirmation of L. Friedman in Support of Motion to Dismiss
                          the Amended Petition by Respondent A. Genger (6/14/18), # 47 Exhibit 47
                          Reply Memo of Law in Support of the TR Entities' Motion to Dismiss the
                          Amended Petition (6/14/18), # 48 Exhibit 48 Notice of Discontinuance
                          (6/20/19), # 49 Exhibit 49 Notice of Appearance (7/02/19), # 50 Exhibit 50
                          Notice of Bankruptcy (7/16/19), # 51 Exhibit 51 Decision (8/20/19))(Bowen,
                          Michael) (Entered: 10/09/2019)
  10/09/2019   2          CIVIL COVER SHEET filed. (Bowen, Michael) (Entered: 10/09/2019)
  10/09/2019   3          STATEMENT OF RELATEDNESS re: that this action be filed as related to
                          19−cv−9319. Document filed by Orly Genger.(Bowen, Michael) (Entered:
                          10/09/2019)
  10/10/2019
                                                                                                              3
20-01188-jlg   Doc 1-37      Filed 06/20/20 Entered 06/20/20 21:15:49                  Docket Sheet
                                         Pg 4 of 7


                          CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled
                          action is assigned to Judge Unassigned. (dnh) (Entered: 10/10/2019)
  10/10/2019              Case Designated ECF. (dnh) (Entered: 10/10/2019)
  10/10/2019              CASE REFERRED TO Judge Alvin K. Hellerstein as possibly related to
                          1:19−cv−09319−AKH. (dnh) (Entered: 10/10/2019)
  10/15/2019              CASE ACCEPTED AS RELATED. Create association to
                          1:19−cv−09319−AKH. Notice of Assignment to follow. (wb) (Entered:
                          10/15/2019)
  10/15/2019              NOTICE OF CASE REASSIGNMENT to Judge Alvin K. Hellerstein. Judge
                          Unassigned is no longer assigned to the case. (wb) (Entered: 10/15/2019)
  10/15/2019              Magistrate Judge Stewart D. Aaron is so designated. Pursuant to 28 U.S.C.
                          Section 636(c) and Fed. R. Civ. P. 73(b)(1) parties are notified that they may
                          consent to proceed before a United States Magistrate Judge. Parties who wish to
                          consent may access the necessary form at the following link:
                          http://nysd.uscourts.gov/forms.php. (wb) (Entered: 10/15/2019)
  10/17/2019    4         NOTICE of Statement pursuant to Bank. P. 9027(e)(3). Document filed by Dalia
                          Genger. (Attachments: # 1 Certificate of Service)(Bachman, Judith) (Entered:
                          10/17/2019)
  10/21/2019    5         NOTICE of Statement pursuant to Rule 9027(e)(3) re: 1 Notice of
                          Removal,,,,,,,,,,,,,,,,,. Document filed by Orly Genger 1993 Trust. (Pollock,
                          Adam) (Entered: 10/21/2019)
  10/22/2019    6         MOTION to Transfer Case . Document filed by Orly Genger.(Bowen, Michael)
                          (Entered: 10/22/2019)
  10/22/2019    7         MEMORANDUM OF LAW in Support re: 6 MOTION to Transfer Case . .
                          Document filed by Orly Genger. (Bowen, Michael) (Entered: 10/22/2019)
  10/22/2019    8         NOTICE of Statement pursuant to Rule 9027(e)(3) (corrected) re: 5 Notice
                          (Other). Document filed by Orly Genger 1993 Trust. (Pollock, Adam) (Entered:
                          10/22/2019)
  10/23/2019    9         CONSENT LETTER MOTION for Extension of Time to File Response/Reply
                          as to 6 MOTION to Transfer Case . to November 6, 2019 addressed to Judge
                          Alvin K. Hellerstein from Adam Pollock dated Oct. 23, 2019. Document filed
                          by Orly Genger 1993 Trust.(Pollock, Adam) (Entered: 10/23/2019)
  10/24/2019   10         ORDER granting 9 Letter Motion for Extension of Time to File Response/Reply
                          re 6 MOTION to Transfer Case . So Ordered. (Responses due by 11/6/2019.)
                          (Signed by Judge Alvin K. Hellerstein on 10/24/19) (yv) (Entered: 10/24/2019)
  11/06/2019   11         MEMORANDUM OF LAW in Opposition re: 6 MOTION to Transfer Case .
                          (motion to transfer is moot). Document filed by Orly Genger 1993 Trust.
                          (Pollock, Adam) (Entered: 11/06/2019)
  11/08/2019   12         MOTION to Remand to State Court . Document filed by Orly Genger 1993
                          Trust.(Pollock, Adam) (Entered: 11/08/2019)
  11/08/2019   13         MEMORANDUM OF LAW in Support re: 12 MOTION to Remand to State
                          Court . . Document filed by Orly Genger 1993 Trust. (Pollock, Adam) (Entered:

                                                                                                            4
20-01188-jlg   Doc 1-37      Filed 06/20/20 Entered 06/20/20 21:15:49                  Docket Sheet
                                         Pg 5 of 7


                          11/08/2019)
  11/12/2019   14         LETTER MOTION for Extension of Time to File Response/Reply as to 12
                          MOTION to Remand to State Court . addressed to Judge Alvin K. Hellerstein
                          from Michael P. Bowen dated November 12, 2019. Document filed by Orly
                          Genger.(Bowen, Michael) (Entered: 11/12/2019)
  11/12/2019   15         LETTER addressed to Judge Alvin K. Hellerstein from Adam Pollock dated
                          Nov. 12, 2019 re: Kasowitz letter of Nov. 12 (ECF No. 14). Document filed by
                          Orly Genger 1993 Trust.(Pollock, Adam) (Entered: 11/12/2019)
  11/12/2019   16         ORDER granting 14 Letter Motion for Extension of Time to File
                          Response/Reply: So ordered. (Signed by Judge Alvin K. Hellerstein on
                          11/12/2019) (jwh) (Entered: 11/12/2019)
  11/12/2019   17         MEMORANDUM OF LAW in Support re: 12 MOTION to Remand to State
                          Court . . Document filed by Dalia Genger. (Bachman, Judith) (Entered:
                          11/12/2019)
  11/25/2019   18         NOTICE OF APPEARANCE by Judith Lisa Bachman on behalf of Dalia
                          Genger. (Bachman, Judith) (Entered: 11/25/2019)
  12/23/2019   19         LETTER MOTION for Extension of Time to File Response/Reply as to 12
                          MOTION to Remand to State Court . (seeking 2nd 45−day adjournment of
                          opposition, on behalf of newly−appointed Trustee) addressed to Judge Alvin K.
                          Hellerstein from Adam Pollock dated Dec. 23, 2019. Document filed by Orly
                          Genger 1993 Trust.(Pollock, Adam) (Entered: 12/23/2019)
  12/23/2019   20         ORDER granting 19 Letter Motion for Extension of Time to File
                          Response/Reply. So Ordered. (Signed by Judge Alvin K. Hellerstein on
                          12/23/19) (yv) (Entered: 12/23/2019)
  12/23/2019   21         LETTER addressed to Judge Alvin K. Hellerstein from Adam Pollock dated
                          Dec. 23, 2019 re: correcting the previous letter (dkt. #19). Document filed by
                          Orly Genger 1993 Trust.(Pollock, Adam) (Entered: 12/23/2019)
  02/05/2020   22         LETTER MOTION for Extension of Time (seeking 3rd 45−day adjournment of
                          opposition and transfer to 19−br−13985, on behalf of newly−appointed
                          Trustee) addressed to Judge Alvin K. Hellerstein from Adam Pollock dated Feb.
                          5, 2020. Document filed by Orly Genger 1993 Trust..(Pollock, Adam) (Entered:
                          02/05/2020)
  02/05/2020   25         ORDER terminating 22 Letter Motion for Extension of Time. As stated in my
                          Individual Rules, See Rule 2.B, I do not accept letter motions. If the parties wish
                          to transfer the case, they must file a motion or joint stipulation. (Signed by Judge
                          Alvin K. Hellerstein on 2/5/20) (yv) (Entered: 02/13/2020)
  02/07/2020   23         LETTER addressed to Judge Alvin K. Hellerstein from Rocco A. Cavaliere,
                          Esq. dated February 7, 2020 Document filed by Deborah J. Piazza..(Cavaliere,
                          Rocco) (Entered: 02/07/2020)
  02/10/2020   24         LETTER addressed to Judge Alvin K. Hellerstein from Judith Bachman, Esq.
                          dated February 10, 2020 re: Stipulation for extension of time. Document filed by
                          Dalia Genger..(Bachman, Judith) (Entered: 02/10/2020)
  02/14/2020   26

                                                                                                                 5
20-01188-jlg   Doc 1-37      Filed 06/20/20 Entered 06/20/20 21:15:49                   Docket Sheet
                                         Pg 6 of 7


                          LETTER addressed to Judge Alvin K. Hellerstein from Rocco A. Cavaliere,
                          Esq. dated 2/14/2020 re: Response to the Court's Order Regulating Proceedings
                          dated February 11, 2020. Document filed by Deborah J. Piazza..(Cavaliere,
                          Rocco) (Entered: 02/14/2020)
  02/18/2020   27         JOINT STIPULATION AND ORDER CONFIRMING REFERRAL OF
                          REMOVED SURROGATE COURT ACTIONS TO BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK: NOW, upon all pleadings
                          and proceedings heretofore had herein, the parties to this Stipulation, by their
                          respective counsel, agree to the following: 1. The Removed Surrogate Court
                          Actions, including the determination of the pending Remand Motions, shall be
                          referred to the Bankruptcy Court for further determination by the Bankruptcy
                          Court. 2. The Orly Genger Trust disputes that the Removed Surrogate Court
                          Actions arise under Title 11 or arise in or are related to a case under Title 11,
                          and reserves all rights concerning the arguments made in its Remand Motions.
                          The Orly Genger Trust's consent to referral of the Removed Surrogate Court
                          Actions to the Bankruptcy Court who will consider the Remand Motions should
                          not be deemed a waiver of any arguments the Trust may have concerning the
                          Bankruptcy Court's lack of jurisdiction over the Removed Surrogate Court
                          Actions. 3. The Trustee shall have until March 31, 2020 to respond to the
                          Remand Motions. The Orly Genger Trust shall have until April 24, 2020 to reply
                          to any responses received to the Remand Motions, as further set forth in this
                          Order. (Signed by Judge Alvin K. Hellerstein on 2/18/2020) (mml) (Entered:
                          02/18/2020)
  02/18/2020              Set/Reset Deadlines: Responses due by 3/31/2020 Replies due by 4/24/2020.
                          (mml) (Entered: 02/18/2020)
  02/18/2020              Transmission to the Civil Case Openings Clerk. Transmitted re: 27 Stipulation
                          and Order to the Civil Case Openings Clerk for case processing. (mml) (Entered:
                          06/18/2020)
  02/18/2020              Transmission to Office of the Clerk of Court. Transmitted re: 27 Stipulation and
                          Order to the Office of the Clerk of Court for processing. (mml) (Entered:
                          06/18/2020)
  02/18/2020              CASE NOT TRANSFERRED TO WDTX. CASE TRANSFERRED TO
                          USBC−SDNY − CASE TRANSFERRED OUT ELECTRONICALLY from the
                          U.S.D.C. Southern District of New York to the United States District Court −
                          Western District of Texas. This case is being transferred to the Western District
                          of Texas to be decided in connection with and decided by the Bankruptcy Court
                          in the WDTX (pursuant to directions from Chambers). (mml) Modified on
                          6/22/2020 (gp). (Entered: 06/18/2020)
  06/19/2020   28         DUPLICATE ORIGINAL AMENDED STANDING ORDER REFERRING
                          CASE to Bankruptcy Court as related to Bankruptcy Court Case No. 19−13895.
                          Pursuant to 28 U.S.C. Section 157(a) any or all cases under title 11 and any or
                          all proceedings arising under title 11 or arising in or related to a case under title
                          11 are referred to the bankruptcy judges for this district. (See 1:12−mc−00032
                          (M−10−468) Order Filed February 1, 2012) (Signed by Judge Loretta A. Preska
                          on 1/31/2012) (gp) (Entered: 06/19/2020)
  06/22/2020              USBC CASE NUMBER 20−1188 (JLG)..(gp) (Entered: 06/22/2020)


                                                                                                                  6
20-01188-jlg    Doc 1-37      Filed 06/20/20 Entered 06/20/20 21:15:49            Docket Sheet
                                          Pg 7 of 7

MIME−Version:1.0
From:NYSD_ECF_Pool@nysd.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Michael Paul Bowen (autodocket@kasowitz.com,
courtnotices@kasowitz.com, mbowen@kasowitz.com), Judith Lisa Bachman
(jlbesq_99@yahoo.com), Adam Lewis Pollock (adam@pollockcohen.com), Deborah J. Piazza
(dpiazza@tarterkrinsky.com), Judge Unassigned (reportsecf_nysd@nysd.uscourts.gov), Judge
Alvin K. Hellerstein (hellersteinnysdchambers@nysd.uscourts.gov,
reportsecf_nysd@nysd.uscourts.gov)
−−Non Case Participants: John Dellaportas (jdellaportas@emmetmarvin.com), John P. Boyle
(joboyle@skadden.com)
−−No Notice Sent:

Message−Id:24166214@nysd.uscourts.gov
Subject:Activity in Case 1:19−cv−09365−AKH Genger v. Genger et al Remark
Content−Type: text/html

                                          U.S. District Court

                                    Southern District of New York

Notice of Electronic Filing


The following transaction was entered on 6/22/2020 at 8:40 AM EDT and filed on 6/22/2020

 Case Name:       Genger v. Genger et al
 Case Number:     1:19−cv−09365−AKH
 Filer:
 WARNING: CASE CLOSED on
 02/18/2020
 Document Number: No document attached
Docket Text:
USBC CASE NUMBER 20−1188 (JLG)..(gp)


1:19−cv−09365−AKH Notice has been electronically mailed to:

Michael Paul Bowen    mbowen@kasowitz.com, autodocket@kasowitz.com, courtnotices@kasowitz.com

Judith Lisa Bachman   jlbesq_99@yahoo.com

Adam Lewis Pollock    Adam@PollockCohen.com

1:19−cv−09365−AKH Notice has been delivered by other means to:




                                                                                                 7
